ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 5, and 10 and the cancellation of claims 3 and 8 in the response filed 6/16/21 is acknowledged.
Claims 1, 2, 4-7, 9, and 10 are pending in the application. 
Drawings
The drawings were received on 6/16/21.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Heedy on 8/11/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A wearable foot sling for providing focal compression to portions of a wearer's foot, toes and leg, the foot sling comprising: 
a sock member being formed from a first elastomeric material and surrounding a cavity sized for receipt of the foot, toes and leg of the wearer, the sock member further comprising a forefoot opening; a plantar surface portion of the sock member having a thickened fabric pad forming a metatarsal bar, wherein the thickened fabric pad has a thickness greater than the , the plurality of tubes being within the sock member and having openings aligned with the forefoot opening of the sock member, such that when the foot sling is worn, the toes of the wearer are exposed; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad, wherein the plurality of longitudinal fibers are configured to extend longitudinally from the plurality of tubes at a proximal phalanx portion to [[the]]a heel portion; 
a circumferential band that is integrally formed with the sock member; the circumferential band forming a tension path that is configured to begin at a dorsum portion, configured to wrap laterally around at a lateral longitudinal arch portion and configured to gradually widen as it runs medially at a medial longitudinal arch portion, and configured to continue upwards toward the dorsum portion medially to connect with itself, thereby forming a closed loop; the circumferential band configured to continue laterally and superior across an anterior ankle joint portion, configured to wrap around a lower tibia portion; the circumferential band spiraling in a superior direction to a top portion of the sock member; and 
wherein the circumferential band is configured to apply tension along the tension path to the wearer's foot and leg.
Claim 5 (Currently Amended by Examiner): A wearable foot sling for providing focal compression to portions of a wearer's foot, toes and leg, the foot sling comprising: 
a sock member surrounding a cavity sized for receipt of the foot, toes and leg of the wearer, the sock member further comprising a forefoot opening; a plantar surface portion of the sock member having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer's toes, the plurality of tubes being within the sock member and having openings aligned with the forefoot opening of the sock member, such that when the foot sling is worn, the toes of the wearer are exposed; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad, wherein the plurality of longitudinal fibers are configured to exten[[t]]d longitudinally from the plurality of tubes at a proximal phalanx portion to [[the]]a heel portion;
a circumferential band that is integrally formed with the sock member; the circumferential band forming a tension path configured to begin at a dorsum portion, configured to wrap laterally around at a lateral longitudinal arch portion and configured to gradually widen as it runs medially at a medial longitudinal arch portion, and configured to continue upwards toward the dorsum portion medially to connect with itself, thereby forming a closed loop; the circumferential band configured to continue laterally and superior across an anterior ankle joint portion, configured to wrap around a lower tibia portion; the circumferential band spiraling in a superior direction to a top portion of the sock member; and 
wherein the circumferential band is configured to apply tension along the tension path to the wearer's foot and leg.
Claim 7 (Currently Amended by Examiner): The wearable foot sling of claim [[5]]6, wherein the circumferential band is woven into the first elastomeric material of the sock member.
Claim 10 (Currently Amended by Examiner): A wearable foot sling for providing focal compression to portions of a wearer's foot, toes and leg, the foot sling comprising: 
a sock member being formed from a first elastomeric material having a first tension force and surrounding a cavity sized for receipt of the foot, toes and leg of the wearer, the sock member further comprising a forefoot opening; a plantar surface portion of the sock member having a thickened fabric pad forming a metatarsal bar, wherein the thickened fabric pad has a thickness greater than the first elastomeric material; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer's toes, the plurality of tubes being within the sock member and having openings aligned with the forefoot opening of the sock member, such that when the foot sling is worn, the toes of the wearer are exposed; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad; the plurality of longitudinal fibers configured to extend longitudinally from the plurality of tubes at a proximal phalanx portion to [[the]]a heel portion; 
a circumferential band being formed from a second elastomeric material having a second tension force that is woven into the first elastomeric material of the sock member; wherein the second tension force is greater than the first tension force; the circumferential band forming a tension path configured to begin at a dorsum portion, configured to wrap laterally around at a lateral longitudinal arch portion and configured to gradually widen as it runs medially at a medial longitudinal arch portion, and configured to continue upwards toward the dorsum portion medially to connect with itself, thereby forming a closed loop; the circumferential band configured to continue laterally and superior across an anterior ankle joint portion, configured to wrap around a lower tibia portion; the circumferential band spiraling in a superior direction to a top portion of the sock member; and 
wherein the circumferential band is configured to apply tension along the tension path to the wearer's foot and leg.

Reasons for Allowance
Claims 1, 2, 4-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 5, and 10, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a wearable foot sling comprising: a sock member surrounding a cavity sized for receipt of the foot, toes and leg of the wearer, the sock member further comprising a forefoot opening; a plantar surface portion of the sock member having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Edwards US 2017/0007465 A1; Cropper et al. US 9,421,118 B2; Grunden et al. US 2012/0238929 A1; Nemcik US 2009/0178178 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786